Citation Nr: 0323728	
Decision Date: 09/12/03    Archive Date: 09/23/03

DOCKET NO.  02-02 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine




THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel





INTRODUCTION

The veteran had active duty for training in the Navy Reserves 
from August 14, to September 1979.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a June 2001 decision by the RO 
which denied service connection for a psychiatric disorder 
characterized as bipolar disorder.  The Board undertook 
additional development of the appeal in November 2002.  


REMAND

The veteran contends, in essence, that service connection 
should be established for his pre-existing psychiatric 
problems because they were aggravated during military 
service.  

In a letter received in March 2003, the veteran reported 
psychiatric treatment at Pawtucket Memorial Hospital prior to 
military service in 1978 or 1979, and at Butler Hospital 
beginning sometime in 1979.  Records received from these 
facilities to date show treatment beginning in 1984 and 1988, 
respectively.  The Board notes that the prior requests by the 
RO were for records beginning in 1980.  Therefore, another 
attempt should be made to obtain all available records from 
these facilities from 1978.  If no additional records are 
received from either facility for the dates identified by the 
veteran, he should be so notified so that he may contact the 
facilities directly, if he wishes.  

Associated with the claims folder is a Motion to Advance on 
the Docket, prepared by a national appeals officer of the 
Disabled American Veterans.  However, there is no VA Form 21-
22 associated with the claims folder giving this organization 
authority to act on the veteran's behalf.  

As indicated above, development of the veteran's claim was 
undertaken by the Board in November 2002, pursuant to 
authority provided in 38 C.F.R. § 19.9(a)(2) (2002) without 
remanding the case to the RO.  As a result, additional 
evidence was obtained and associated with the claims file.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit ("Federal Circuit") invalidated 38 C.F.R. 
§ 19.9(a)(2), in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The 
Federal Circuit held that 38 C.F.R. § 19.9(a)(2), in 
conjunction with the amended rule codified at 38 C.F.R. 
§ 20.1304, was inconsistent with 38 U.S.C. § 7104(a), because 
38 C.F.R. § 19.9(a)(2), denies appellants "one review on 
appeal to the Secretary" when the Board considers additional 
evidence without having to remand the case to the RO for 
initial consideration, and without having to obtain the 
appellant's waiver.  

These changes affect the present case because they preclude 
the Board from considering the above-referenced evidence 
prior to initial consideration by the RO.  

Also, during the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  The Act and implementing 
regulations, among other things, provides that VA will assist 
a claimant in obtaining evidence necessary to substantiate a 
claim.  It also includes new notification provisions.  
38 C.F.R. § 3.159 (2002).  

In this case, the veteran has not been advised of VCAA, nor 
has he been provided with the appropriate laws and 
regulations, including 38 C.F.R. § 3.159, which explains 
fully, VA's duty to assist.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  This should be accomplished in a 
supplemental statement of the case (SSOC).  

When, during the course of review, the Board determines that 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9 (2002).  Where, as here, the 
record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill the statutory duty to assist.  Ascherl v. Brown, 4 
Vet. App. 371, 377 (1993).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and implementing regulations are fully 
complied with.  

2.  After securing the appropriate 
release forms, the RO should attempt to 
obtain all available medical records from 
Pawtucket Memorial Hospital in Pawtucket, 
R.I. dated from 1978 to 1984, and from 
Butler Hospital in Providence, R.I., 
dated from 1979 to 1988.  If any records 
identified by the veteran cannot be 
obtained, he should be so informed and it 
should be documented in the claims 
folder.  

3.  The veteran should be contacted to 
ascertain whether he is being represented 
by a service organization.  A VA Form 21-
22 should be provided him and, if he is 
represented or desires representation, he 
should complete and return the form to 
the RO.

4.  The veteran should be afforded a VA 
psychiatric examination to determine the 
correct diagnosis and, if possible, date 
of onset of any identified psychiatric 
disorder.  The claims folder and a copy 
of this remand must be made available to 
the examiner for review, and the examiner 
should indicate that he or she reviewed 
the file.  All appropriate testing should 
be undertaken in connection with this 
examination.  If a chronic psychiatric 
disorder is identified (other than a 
personality disorder), the examiner 
should offer an opinion as to whether it 
is at least as likely as not that any 
such psychiatric disorder had its onset 
in service or, if pre-existing military 
service, was otherwise aggravated by 
service.  If a psychosis is present, the 
examiner should note, if possible, the 
date of onset and the manifestations 
present at the date of onset.  The 
clinical findings and reasons that form 
the basis of the opinion should be 
clearly set forth in the report.  If the 
physician is unable to make any 
determination, she/he should so state and 
indicate the reasons.  It would be 
helpful if the examiner would comment on 
the VA physician's opinion in March 2002, 
and indicate whether she or he agrees or 
disagrees with that opinion.  The 
findings should be typed or otherwise 
recorded in a legible manner for review 
purposes.  

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim. 

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO should determine whether the 
examiner has provided a response to the 
requested opinion.  If not, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2002).  

7.  After the requested development has 
been completed, the RO should 
readjudicate the merits of the claim 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA and implementing regulations, 
and any additional information obtained 
as a result of this remand.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished an SSOC for all evidence 
received since the SOC in February 2002, 
and given an opportunity to respond 
thereto.  All pertinent laws and 
regulations, including 3.159 should be 
included in the SSOC.  If the veteran 
fails to appear for any examination, the 
letter(s) notifying him of the date and 
place of the examination and the address 
to which the letter(s) was sent should be 
included in the claims folder.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


